June 30, 2016 DREYFUS BNY MELLON FUNDS, INC. - Dreyfus Global Emerging Markets Fund THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus Global Equity Income Fund DREYFUS INVESTMENT FUNDS - Dreyfus/Newton International Equity Fund ADVANTAGE FUNDS, INC. - Dreyfus Global Dynamic Bond Fund - Dreyfus Global Real Return Fund DREYFUS VARIABLE INVESTMENT FUND - International Equity Portfolio SUPPLEMENT TO CURRENT SUMMARY AND STATUTORY PROSPECTUSES Newton Capital Management Limited, the fund’s sub-adviser, changed its name to “Newton Investment Management (North America) Limited.” All information in the fund’s summary prospectus, if applicable, and statutory prospectus relating to “Newton Capital Management Limited” or “Newton” now relates to Newton Investment Management (North America) Limited. NEW-STK0616 June 30, 2016 DREYFUS BNY MELLON FUNDS, INC. - Dreyfus Global Emerging Markets Fund THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus Global Equity Income Fund DREYFUS INVESTMENT FUNDS - Dreyfus/Newton International Equity Fund DREYFUS VARIABLE INVESTMENT FUND - International Equity Portfolio SUPPLEMENT TO CURRENT STATEMENTS OF ADDITIONAL INFORMATION Newton Capital Management Limited, the sub-adviser for the fund, changed its name to “Newton Investment Management (North America) Limited.” All information in the fund’s Statement of Additional Information relating to “Newton Capital Management Limited” or “Newton” now relates to Newton Investment Management (North America) Limited.
